        Case 4:19-cv-00449-KGB Document 185 Filed 04/15/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

LITTLE ROCK FAMILY                                                                PLAINTIFFS
PLANNING SERVICES, et al.

v.                               Case No. 4:19-cv-00449 KGB

LESLIE RUTLEDGE, et al.                                                         DEFENDANTS

                                            ORDER

       In its March 31, 2021, Order, the Court directed the Clerk to remove docket entry 107 from

the Court’s electronic filing system and place it under seal (Dkt. No. 182, at 4). The Court also

ordered plaintiffs to provide the Court and all counsel of record a redacted copy of docket entry

107. Plaintiffs submitted a redacted copy of docket entry 107 to the Court and counsel for

defendants via electronic mail dated April 1, 2021. Defendants informed the Court via electronic

mail dated April 2, 2021, that they do not oppose plaintiffs’ proposed redactions to docket entry

107. See Court’s Exhibit No. 1. Accordingly, the Court orders plaintiffs to provide the redacted

document to the Clerk’s office to substitute as the attachment for docket entry 107. The Court

directs the Clerk to remove the sealed document from the record.

       So ordered this 15th day of April, 2021.



                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
        Case 4:19-cv-00449-KGB Document 185 Filed 04/15/21 Page 2 of 3



From:            Vincent Wagner
To:              "Meagan Burrows"; AREDdb kgbchambers; Julie Benafield; Jennifer Merritt Michael Cantrell;
                 nicholas.bronni arkansasag.gov; Dylan Jacobs
Cc:              bettinabrownstein@gmail.com; brooke@mannkemp.com; mai.ratakonda@ppfa.org : Godesky Leah; Turner.
                 Kendall
Subject:         RE : LRFP v. Rutledge, No. 4: 19-cv-00449 (Redacted Copy Pursuant to Order on Motion to Enforce, Doc. 182)
Date:            Friday, April 2, 2021 12:22:28 PM
Attachments:     image00l.png


CAUTION - EXTERNAL;

Your Honor and Counsel,

Defendants have no objection to Ms. Burrows's proposed redactions.

Thank you very much,

Vincent

Vincent M. Wagner
Deputy Solicitor General

Office of Arkansas Attorney General Leslie Rutledge
323 Center Street, Suite 200
Little Rock, Arkansas 72201
(501) 682-8090
(501) 682-7395 (fax)

From: Meagan Burrows [mailto:mburrows@aclu.org]
Sent: Thursday, April 1, 2021 2:30 PM
To: kgbchambers@ared .uscourts.gov; Julie Benafield <Julie.benafield@arkansasag.gov>; Jennifer
Merritt <jennifer.merritt@arkansasag.gov>; Michael Cantrell <michael.cantrell@arkansasag.gov>;
Nicholas Bronni <nicholas.bronni@arkansasag.gov>; Dylan Jacobs <dylan.jacobs@arkansasag.gov>;
Vincent Wagner <vincent.wagner@arkansasag.gov>
Cc: bettinabrownstein@gmail.com; brooke@mannkemp.com; ma i.ratakonda@ppfa.org; Godesky,
Leah <lgodesky@omm.com>; Turner, Kendall <kendallturner@omm .com>
Subject: LRFP v. Rutledge, No. 4:19-cv-00449 (Redacted Copy Pursuant to Order on Motion to
Enforce, Doc. 182)


Counsel,

I write in response to the Court's March 31, 2021 Order {Doc. 182), which directs Plaintiffs to resend
to the Court and to counsel the proposed redacted copy of Plaintiffs' original Response to the State's
Opposition to LRFP Plaintiffs' Motion for a Preliminary Injunction (Doc. 107) for defendants to
review. Attached please find the proposed redacted copy that Plaintiffs had previously tendered to
the Court and defense counsel on August 1, 2019 .

                                                                                                             (,o~rt ,, ~h,1.itl

                                                                                                                              !I
                                                                                                                              I'-
          Case 4:19-cv-00449-KGB Document 185 Filed 04/15/21 Page 3 of 3


Sincerely,

Meagan Burrows
Pronouns: she/her/hers
Staff Attorney | Reproductive Freedom Project
American Civil Liberties Union
125 Broad Street | New York, NY 10004
■ 212.549.2601 ■ mburrows@aclu.org
www.aclu.org



This message may contain information that is confidential or legally privileged. If you are not the intended recipient, please
immediately advise the sender by reply email that this message has been inadvertently transmitted to you and delete this
email from your system.


CAUTION - EXTERNAL EMAIL: This email originated outside the Judiciary. Exercise caution
when opening attachments or clicking on links.
